Citation Nr: 0530821	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a bilateral hip 
disability, to include disability of the legs.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision, in which 
the RO, inter alia, denied the veteran's claims for service 
connection for a bilateral shoulder disability; for a 
bilateral knee disability; for a bilateral hip disability, to 
include disability of the legs (bilateral hip disability); 
and for a back disability.  

In June 2005, the veteran provided testimony at a video 
conference hearing conducted by the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  

As an additional matter, the Board notes that the veteran 
filed a Notice of Disagreement (NOD) to the above noted July 
2003 rating decision in which the RO, inter alia, denied 
service connection for post-traumatic stress disorder (PTSD) 
as well as granted service connection and assigned an initial 
10 percent rating for diabetes mellitus.  A Statement of the 
Case (SOC) was promulgated on these issues in December 2003.  
However, in a VA Form 9 (Appeal to Board of Veterans' 
Appeals), received by the RO in January 2004, the veteran 
withdrew those particular issues from appellate 
consideration.  

Thereafter, in December 2004, the veteran reopened his claim 
for service connection for PTSD.  In an April 2005 rating 
decision, the RO denied the veteran's claim for service 
connection for PTSD.  In July 2005, the veteran filed an NOD 
with respect to that decision.  The RO has not issued the 
veteran an SOC.  

The Board's decision on the veteran's claims for service 
connection for a bilateral hip disability and for a back 
disability, are set forth below.  The veteran's claims for 
service connection for a bilateral shoulder disability and 
for a bilateral knee disability, as well as for service 
connection for PTSD (which the veteran has filed the first of 
two actions needed to perfect an appeal as to that issue) are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the disposition of the claims for service connection for a 
bilateral hip disability and for a back disability has been 
accomplished.  

2.  There is no competent medical evidence that the veteran 
currently has a bilateral hip disability or a back 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated: (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the RO sent preadjudication notice to the 
veteran by correspondence dated in March 2003, which was 
clearly before the July 2003 rating decision which is the 
subject of this appeal.  This correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decision, and the December 2003 Statement of the Case (SOC) 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims for 
service connection for a bilateral hip disability and for a 
back disability.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 38 
C.F.R. § 3.159, as well as the pertinent regulation with 
respect to the criteria for establishing service connection.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims for 
service connection for a bilateral hip disability and for a 
back disability, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Furthermore, the veteran was placed on notice of 
what was needed to substantiate his claims.  Accordingly, the 
RO has fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio and Pelegrini, and the duty to 
notify has been fully met.  

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of the claims for 
service connection for a bilateral hip disability and for a 
back disability.  The veteran's service medical records are 
associated with the claims file, as are relevant treatment 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina (Dorn Veterans' Hospital).  

The Board notes that the veteran's representative has 
requested the RO provide the veteran with an examination to 
determine the nature and etiology of his claimed bilateral 
hip disability and back disability.  As addressed more fully 
below, there is no medical evidence whatsoever even 
suggesting current disabilities of the hips or back.  Absent 
such evidence, VA has no obligation to obtain a medical 
opinion pursuant to section 5103A(d).  See Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to notify and 
the duty to assist provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claims for service 
connection for a bilateral hip disability and for a back 
disability must be denied.  Here, notwithstanding the 
veteran's report that he currently suffers from degenerative 
joint disease of the bilateral hips and low back, a review of 
the evidence of record reflects no competent medical evidence 
of any such clinical finding, diagnostic study, or otherwise 
a diagnosis of a bilateral hip disability or back disability.  
Furthermore, the veteran has neither presented nor alluded to 
any medical evidence establishing that he suffers from a 
bilateral hip disability or a back disability.  Hence, an 
essential requirement for service connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of any bilateral hip disability or back disability 
(and, if so, of a nexus between such disability and service), 
the claims for service connection for a bilateral hip 
disability and a back disability are not valid.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claims for service 
connection for a bilateral hip disability and for a back 
disability.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a current disability of the 
bilateral hips and back and that these are related to his 
period of active service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as whether a currently disability exists and the 
medical relationship between any current disability and 
service.  See Bostain v. West, v. West, 11 Vet. 124, App. 
124, 127 (1998) (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As such, the 
veteran's assertions, alone, cannot provide a basis for a 
grant of service connection.  

Accordingly, the veteran's claims for service connection for 
a bilateral hip disability and for a back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a back disability is denied.  


REMAND

The Board finds that further evidentiary development in this 
case with respect to the claims for service connection for 
bilateral shoulder disability and for bilateral knee 
disability is warranted.  

Under 38 C.F.R. § 3.159(c)(4), a medical examination/opinion 
is necessary when evidence in the claims file contains 
competent lay or medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, indicates that the disability 
or symptoms may be associated with the established event, 
injury, or disease in service, and does not contain 
sufficient medical evidence to decide the claim.  

The Board notes that service records, to include an MOS 
(military occupational specialty) of a veteran, can establish 
the "events" in service.  The veteran's statements, 
including testimony at a hearing, further describing what 
that MOS involved may shed further light on the veteran's 
activities in service even if they did not cause injuries at 
that time.  At issue, therefore, is the relationship between 
the in-service activities and the claimed current condition.  

The veteran contends that he was assigned to the 9th Infantry 
Division in Korea, and participated with that unit in 
patrolling the DMZ (Demilitarized Zone) between North and 
South Korea.  The veteran's personnel records reflect that he 
is a recipient of the Armed Forces Expeditionary Medal.  The 
records also reflect his MOS as being "Light Weapons-
Infantry."  The veteran contends that he was a machine 
gunner, and that he was responsible for carrying an M-60 
machine gun, ammunition, a rucksack, and a flack vest every 
day.  As a result of carrying his equipment, he experienced 
pain in his joints.  A review of the veteran's service 
medical records reflects no complaints, findings, or 
diagnoses for joint pain.  Post service medical evidence 
reflects clinical findings of degenerative joint disease of 
the knees, as well as diagnoses concerning his shoulders of 
tendonitis, and bursitis vs. degenerative joint disease.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as joint pain.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Here, in light of the 
veteran's contentions, which are supported by his personnel 
records and his receipt of the Armed Forces Expeditionary 
Medal, as well as apparent noted disabilities of the 
shoulders and knees, the Board finds that a well-reasoned 
medical opinion addressing the nature and etiology of the 
veteran's bilateral shoulder disability and bilateral knee 
disability, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file, is needed to fully and fairly evaluate those 
claims on appeal.  38 U.S.C.A. § 5103A(d).  

Thus, the RO should arrange for the veteran to undergo a VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claims for service connection for a bilateral 
shoulder disability and for a bilateral knee disability.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection for a bilateral shoulder disability and for a 
bilateral knee disability on appeal.  

The Board additionally notes that, as noted in the 
Introduction above, that in July 2005, the veteran filed an 
NOD with the April 2005 rating decision that denied his claim 
for service connection for PTSD.  

By filing an NOD, the veteran has initiated appellate review 
of the claim for service connection for PTSD.  The next step 
in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to this 
issue, the applicable legal authority, and the reasons that 
the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for PTSD must 
be remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for service connection for 
PTSD.  Along with the SOC, the RO must 
furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal to this issue.  The 
veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claims for service connection for a 
bilateral shoulder disability and for a 
bilateral knee disability.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

3.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed shoulder disability 
and/or knee disability is related to the 
veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate those issues for 
service connection for a bilateral 
shoulder disability and for a bilateral 
knee disability on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


